DENIED; Opinion Filed May 7, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00563-CV
                                      No. 05-13-00564-CV

                          IN RE SENRICK WILKERSON, Relator


                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause Nos. W10-01183-J, W10-01184-J

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       The Court has before it relator’s petitions for writ of mandamus in which he asks us to

order the trial court to provide him the arrest records and other documents for several cases. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

Simon v. Levario, 306 S.W.3d 318, 320–21 (Tex. Crim. App. 2009) (orig. proceeding); State of

Tex. ex. rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927–28 (Tex. Crim. App.

2001) (orig. proceeding). Accordingly, we deny relator’s petitions for writ of mandamus.




                                                   /Lana Myers/
130563F.P05                                        LANA MYERS
                                                   JUSTICE